Citation Nr: 1549662	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1979 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), prepared on behalf of the RO in Atlanta, Georgia, which found that new and material evidence had not been submitted to reopen the claim for service connection for chronic middle back strain (claimed as residuals of back injury).

The Veteran did not report for a Travel Board hearing that was scheduled to be conducted at the RO in January 2015.  In April 2015 the Board issued a decision in this matter, noting that the Veteran had offered no explanation as to why he was unable to appear and he had since made no request for another hearing and proceeding as if his hearing request had been withdrawn.  In April 2015, a letter was received from a Member of Congress indicating that the Veteran reported he did not receive notification of the hearing scheduled in January 2015, had no knowledge of the hearing until the Member's office contacted him, and requested that the hearing be rescheduled.  In July 2015, the Board vacated its prior decision.  Although another hearing was scheduled for the Veteran, in November 2015, the Veteran advised that he wanted the hearing cancelled and his record sent to the Board for a decision to be made based on the evidence of record.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By January 1983 rating decision, the RO denied entitlement to service connection for a chronic middle back strain, essentially based on findings that there was no showing that a back condition was caused or aggravated by military service.  The Veteran was notified of the January 1983 rating decision, but he did not appeal, and it became final.  It is the last final disallowance of that claim. 
 
2. Evidence received since the RO's final January 1983 rating decision, is not cumulative, and raises a reasonable possibility of substantiating the claim for service connection for a back disorder.


CONCLUSION OF LAW

Evidence received since the January 1983 RO rating decision is new and material as to the request to reopen the claim for service connection for a back disorder; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the favorable action below, no further analysis of the development of this claim is necessary.

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

By January 1983 rating decision, the RO denied entitlement to service connection for chronic middle back strain, essentially based on findings that there was no showing that a back condition was caused or aggravated by military service.  The Veteran did not appeal this decision and it became final. 

The evidence of record at the time of the January 1983 RO rating decision included service treatment records (STRs) and the Veteran's statements.  On the July 1982 claim, the Veteran asserted that he had injured his back in basic training at Fort Knox in October 1979.  STRs showed that on January 5, 1980, the Veteran complained of low back pain for 1 day without history of trauma, and the assessment was functional back pain.  An August 1980 treatment record revealed a complaint of back pain for 1 day and an assessment of strained muscle.  On November 10, 1980, the Veteran complained of middle back pain since 3 years prior to coming into service, when he was injured while playing football.  The diagnosis was chronic middle back strain.  A January 7, 1981, treatment record revealed a complaint of back pain for 24 hours, and it was noted that the Veteran had experienced back pain off and on since a high school football incident in 1978.  The assessment was a muscular problem.  On service separation in March 1982, the Veteran's entire spine was found to be clinically normal.  The Veteran marked "yes" in regard to whether he had a history of or current recurrent back pain. 

Evidence received since the January 1983 RO rating decision includes imaging reports following a motor vehicle accident that the Veteran was involved in on February 1, 1999, which showed mild degenerative changes of the lower lumbar spine (L4-S1), a disc herniation at L5-S1, disc bulging at L4-5, and spinal canal stenosis at L4-5 and L5-S1.  At that time, the Veteran reported low back pain with radiation into the right leg.  A January 2006 clinical record showed a diagnosis of degenerative disc disease and disc narrowing at L4-5 and L5-S1 with a history of a motor vehicle accident with neck and back pain.  A September 2009 clinical record also noted low back pain and tenderness following a motor vehicle accident.  A November 2009 report by Dr. Sillah showed diagnoses of lumbosacral somatic dysfunction, myofascial pain syndrome, and mild osteoarthritis of the lumbar spine, and a notation that the Veteran "noted he injured his back while in the military in 1982" and was evaluated by a physician in the military.  The examiner also noted that the Veteran was not quite sure of the mechanism of injury in service, but noted that he has been having continuous back pain since. 

In reviewing the evidence of record since January 1983, the Board concludes that the November 2009 report by Dr. Sillah is new, in that the substance of the document was not previously considered in the January 1983 RO rating decision.  Further, in light of Shade v. Shinseki, the Board finds that the Veteran's statements noted in Dr. Sillah's report to the effect that he had continuous back pain since a back injury in service, for which he was evaluated by a physician, are new, when considered with the evidence previously of record and also relate to unestablished facts that may provide a reasonable possibility of substantiating the Veteran's claim, including under this new theory of entitlement.  Thus, new and material evidence has been submitted since the January 1983 RO rating decision, and the claim should be and is hereby reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the newly reopened claim for service connection for a back disorder must be remanded for further development.


ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened; to this extent only the appeal is granted.


REMAND

The Veteran essentially contends he injured his back in service and has had continuous back pain since service.  STRs show he was treated for back complaints on numerous occasions and the assessments included functional back pain, strained muscle, and chronic middle back strain.  He reported a history of having back pain since a high school football injury prior to service.  Post-service treatment records show that in February 1999 the Veteran was involved in a motor vehicle accident, after which imaging reports showed mild degenerative changes of the lower lumbar spine (L4-S1), a disc herniation at L5-S1, disc bulging at L4-5, and spinal canal stenosis at L4-5 and L5-S1.  In January 2006, his diagnoses included degenerative disc disease and disc narrowing at L4-5 and L5-S1 with a history of a motor vehicle accident with neck and back pain.  In a November 2009 reported,  Dr. Sillah noted diagnoses of lumbosacral somatic dysfunction, myofascial pain syndrome, and mild osteoarthritis of the lumbar spine, and a notation that the Veteran reported "he injured his back while in the military in 1982" and was evaluated by a physician in the military.  The Veteran was not quite sure of the mechanism of injury in service, but noted he had continuous back pain since. 

Because the medical evidence is unclear as to the nature and probable etiology of any current back disorder for the Veteran, the Board finds that, pursuant to VA's duty to assist a veteran, a VA examination is necessary to decide this claim.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the foregoing and considering the record on appeal, the Board finds that a VA examination/opinion is in order to address whether the Veteran has a back disorder that may be related to service.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any recent VA and/or private treatment for his back disorder.  Attempt to obtain pertinent records from any named treatment sources.  Negative replies should be requested. 

2. Schedule the veteran for an appropriate VA examination to determine the nature and probable etiology of any current back disorder.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that such review is accomplished. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current back disorder is causally related to a reported injury and complaints of back pain during the Veteran's active service, as opposed to a post-service motor vehicle accident.  

If possible, the examiner does not find that the current back disability is due to events in active service, he/she should opine as to whether the Veteran had a back disability prior to the motor vehicle accident that was aggravated by the motor vehicle accident or contributed to the back injury suffered in the motor vehicle accident. 

In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's back symptoms he has reported experiencing since service.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.  

3. Thereafter, readjudicate the issue of entitlement to service connection for a back disorder.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


